Citation Nr: 0714425	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  00-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel







REMAND

The veteran served on active duty from February 1970 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.  The Board also denied service connection for 
hepatitis C in a June 2005 decision and the veteran appealed 
that denial to the United States Court of Appeals for 
Veterans Claims (Court).

In January 2007, the Court granted a Joint Motion For Remand.  
The Board's June 2005 decision is vacated and remanded to 
ensure that VA's duty to notify and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) are 
satisfied, including verification of the veteran's desire for 
a hearing before the Board, and that appropriate reasons and 
bases are provided with respect to reliance upon an unsigned 
July 2003 VA examination report that references the lack of 
medical evidence when review was performed.  In March 2007, 
the veteran's representative advised that the veteran had no 
additional evidence to submit.

A review of the record reveals that the veteran specifically 
withdrew his request for a hearing before the Board in July 
2000.  As such, there is no need to remand to the RO for 
clarification of the veteran's desires.

Considering the veteran's arguments with respect to the July 
2003 VA examination report, the Board finds that a remand to 
further develop the medical record is required in order to 
address all of the concerns raised before the Court.  
Specifically, another medical examination will be requested 
pursuant to 38 C.F.R. § 3.159(c)(4) to determine the 
likelihood of hepatitis C being contracted during service 
from an activity other than alcohol or drug abuse.  The 
veteran is hereby notified that it is his responsibility to 
report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide VCAA notice with respect to 
the claim of entitlement to service 
connection for hepatitis C in compliance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Perform all development 
deemed necessary as a result of 
response(s) from the veteran.

2.  Schedule the veteran for examination 
with the appropriate physician to 
determine the nature and etiology of 
hepatitis C.  The examiner should be 
provided with the claims folder and all 
pertinent treatment records and 
statements from the veteran reflecting 
all theories of contraction.  The 
examiner should be cautioned that he/she 
is not required to state with any 
certainty what activity may have caused 
the veteran to contract hepatitis C, but 
rather, the examiner should state whether 
it is at least as likely as not (i.e., 
probability of at least 50 percent) that 
the veteran contracted hepatitis C during 
service from an activity other than abuse 
of alcohol or drugs.  The examiner should 
specifically comment on the fact that the 
veteran was discharged from service in 
1972, underwent a surgical procedure in 
the 1980s unrelated to his period of 
service and was not noted to have 
hepatitis C, and the diagnosis of 
hepatitis C in February 1997.  All 
opinions expressed must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




